Sanders, J.
(concurring) — I concur with the majority disposition; however, I find the majority’s attempt to distinguish Reninger v. Department of Corrections, 134 Wn.2d 437, 951 P.2d 782 (1998), tenuous at best. Reninger barred a tort action by Department of Corrections employees by affording a prior administrative decision of the Personnel Appeals Board preclusive effect. Here, however, the majority denies preclusive effect to a fact-specific administrative determination that the arresting officer did not have probable cause to stop Vasquez. For much the same reasons articulated in the Reninger dissent I conclude the majority got it right this time when it in effect overrules Reninger sub silentio. See Reninger, 134 Wn.2d at 458-67 (Sanders, J., dissenting).
Chambers, J., concurs with Sanders, J.